Citation Nr: 1501951	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from June 1965 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the VA RO in Wichita, Kansas.  

This case was previously before the Board and in a November 2011 decision, the Board denied the claim of entitlement to service connection for bilateral hearing loss disability and remanded the claim of entitlement to service connection for a psychiatric disability for additional development.  The Veteran appealed the denial portion of that decision to the United States Court of Appeals for Veterans Claims.  In a May 2012 Order, the Court granted a Joint Motion of the parties and remanded the issue of entitlement to service connection for bilateral hearing loss disability to the Board for action consistent with the Joint Motion.  In February 2013, both of the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

This issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include disabilities which are not currently on appeal, was raised by the Veteran's representative in various statements.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and so, the Board does not have jurisdiction to decide that issue.  Therefore, it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is REMANDED to the AOJ.




FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he first experienced bilateral hearing loss disability during active service and that his bilateral hearing loss disability is a result of acoustic trauma sustained in active service.  Specifically, the Veteran has asserted that he was regularly exposed to large and small arms fire, large generator noise, aircraft noise, and ship noise.  A review of the Veteran's service separation form and his service personnel records shows that the Veteran served in the United States Coast Guard in support of combat operations in the Republic of Vietnam and that he served in support of rescue missions of the coast of Texas during tropical storm Amelia in 1978.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service.  

A review of the Veteran's service medical records shows that at the time of his entrance examination in June 1965, the Veteran's hearing acuity was noted to be normal upon whisper voice test.  The Board notes that results of whisper voice tests are not valid, therefore it cannot be determined what the Veteran's hearing acuity was at the time of his entrance into active service.  However, a review of the record shows that the Veteran was afforded a number of audiograms during his active service, beginning at least as early as June 1974.  A review of the audiogram reports of record shows that while the Veteran never had bilateral hearing loss disability for VA purposes while he was in active service, to include at the time of his January 1979 separation examination, his hearing acuity did in fact undergo a significant threshold shift while he was in active service.  

Further, the Board notes that the Veteran is competent to report when he first experienced hearing loss and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

At a November 2006 VA audiology evaluation, the Veteran reported the in-service acoustic trauma described above.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's bilateral hearing loss disability was not caused by active service.  The examiner noted that there was no significant change in the Veteran's hearing sensitivity over the course of active service.  

The Board finds the November 2006 opinion to be inadequate.  The Board notes that the examiner based the opinion on a finding that there was no change in the Veteran's hearing sensitivity during active service.  However, there are multiple in-service audiogram reports of record which show that the Veteran had rather significant threshold shifts in hearing acuity during active service.  As the examiner relied upon an inaccurate statement of the facts to support the negative opinion provided, the opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.

At a May 2014 VA audiology evaluation, the examiner confirmed the diagnosis of bilateral sensorineural hearing loss and opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in service.  The examiner noted that while the Veteran's hearing thresholds fluctuated during active service, the changes were temporary and the Veteran's hearing at separation was within normal limits.  Further, the examiner noted that the service medical records did not show any complaints of, diagnosis of, or treatment for bilateral hearing loss disability while the Veteran was in active service.

The Board finds the May 2014 VA opinion to be inadequate.  While the examiner acknowledged the threshold shifts in the Veteran's hearing acuity during active service, the examiner found that the shifts were not permanent.  That finding failed to account for the Veteran's lay statements regarding the onset and continuity of hearing loss.  Additionally, the examiner relied upon a lack of treatment for or a diagnosis of hearing loss in active service to support the negative opinion.  The Board notes that again, the examiner failed to account for the Veteran's lay statements regarding the onset and continuity of his hearing loss.  Furthermore, the lack of treatment for a disability in service, cannot in and of itself serve as the basis of a negative opinion.  Further, normal hearing at separation is not fatal to a claim of entitlement to service connection for bilateral hearing loss disability.  Therefore, the Board finds that as the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience hearing loss since that time and those statements have been found credible by the Board.  While there are medical opinions of record indicating that the Veteran's currently diagnosed bilateral hearing loss disability is not related to his noise exposure in active service, those opinions do not consider all the pertinent facts and do not provide a complete, thorough, and detailed rationale supporting the conclusions made.  The Veteran's contentions show a change in hearing acuity during service and he has credibly asserted a continuity of symptomatology since service.  Furthermore, he has a current diagnosis of hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2014).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

In the February 2013 remand, the Board directed that attempts be made to verify the Veteran's reported PTSD stressors, specifically his reported involvement in Special Operations Forces classified missions, in accordance with the instructions outlined in VA Fast Letter 09-52 and that he then be provided a VA examination to determine the nature and etiology of any current psychiatric disabilities, to include PTSD.  Development to comply with that remand directive was initiated.  However, it was noted that the development was not completed as the VA Fast Letter referred to by the Board was rescinded in May 2013.  It does not appear that further attempts to verify the Veteran's reported stressors were made.  The Veteran was then provided a VA examination in June 2014, at which time he was diagnosed with PTSD based on the unverified reported stressors.  

The Board finds that the development conducted does not comply with the directives of the February 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Despite the rescission of VA Fast Letter 09-52, attempts to verify reported PTSD stressors should still be made.  Furthermore, a review of the June 2014 VA examination report shows that the examiner did not consider whether the Veteran's PTSD could be related to a fear of hostile military activity or fear during his participation in rescue operations off the coast of Texas during tropical storm Amelia in 1978.

Therefore, the Board finds that attempts to verify the Veteran's reported PTSD stressors must be made before a decision is made in this case.  Further, following all attempts to verify the reported stressors, the Veteran's claims file should be returned to the June 2014 VA examiner for an addendum opinion as to whether the Veteran has any psychiatric disability as a result of a verified in-service stressor, to include a fear of hostile military activity while supporting combat operations in the Republic of Vietnam or fear during participation in rescue operations off the coast of Texas during tropical storm Amelia in 1978.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Conduct the appropriate development to verify the Veteran's reported PTSD stressors, to specifically include reported involvement in Special Operations Forces classified missions.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.   

3.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based on a review of the record, to specifically include the June 2014 VA examination report, the examiner should provide the following opinions:

(a)  Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disability that is related to any aspect of active service?  Please provide the rational for that opinion.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to any verified stressor?  Please provide the rational for that opinion.

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to a fear of hostile military activity while serving in support of combat operations in the Republic of Vietnam?  Please provide the rational for that opinion.

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disability that is related to a fear for his safety while participating in rescue operations off the coast of Texas during tropical storm Amelia in 1978?  Please provide the rational for that opinion.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


